Citation Nr: 0527563	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired bilateral 
eye disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Hammon, P. J.  Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision.  

The veteran provided oral testimony before a Veterans Law 
Judge sitting at the RO in July 2003, and a transcript of the 
hearing is in the case file; however, the Judge who conducted 
the hearing is no longer employed by the Board.  

Since the veteran has a right to have the Judge who conducted 
his appeal hearing participate in the decision, the Board 
sent a letter to the veteran on August 15, 2005, advising him 
of his right to an additional hearing prior to the Board 
adjudicating his case.  

To date, the veteran has not responded to that letter, or 
otherwise indicated to the Board that he would like another 
hearing.  Given the favorable decision herein, the Board 
finds that any due process concerns need not be addressed at 
this time.  

In January 2004, the Board reopened the veteran's claim of 
service connection for a chronic acquired bilateral eye 
disorder on the basis that new and material evidence had been 
submitted.  

This appeal was remanded by the Board in January 2004 and 
March 2005.  When the requested development was completed, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
May 2005.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran currently is shown to have bilateral 
hypertensive retinopathy that was caused by his service-
connected hypertension.  



CONCLUSION OF LAW

The veteran's bilateral eye disability manifested by 
hypertensive retinopathy is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board finds that VA has satisfied its duty under VCAA to 
notify and assist the veteran and that any further discussion 
is not required given the favorable action taken hereinbelow.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II. Factual Background

The veteran's service entrance examination in April 1968 
showed normal vision of 20/25 in the right eye and 20/20 in 
the left eye.  

Service medical records indicate that in September 1970, the 
veteran was injured when JP-4 (jet fuel) splashed into his 
eyes.  A follow up note on this injury indicates that there 
was no evidence of inflammation and no further treatment 
rendered.  

In January 1971, drain cleaner splashed into the veteran's 
right eye.  He was diagnosed with an alkali burn to the right 
eye and treated by a civilian ophthalmologist for follow up 
care with a full recovery.

The veteran's separation examination in July 1972, noted 
distant vision of 20/50 in the right eye correctable to 20/20 
and 20/20 in the left eye.  Near vision was 20/70 correctable 
to 20/20 in the right eye and 20/25 correctable to 20/20 in 
the left eye.  

An October 1973 VA examination for compensation noted a left 
corneal opacity, and opined that it was unrelated to the 
veteran's service.  

The veteran was also noted to have bilateral astigmatism.  
There were no residuals of the right eye alkaline burn noted.  

In an April 2000 VA outpatient note evaluating the veteran's 
reports of fluctuating vision, the examiner noted corrected 
vision of 20/30 in the right eye and 20/25 in the left eye, 
refractive error and no diabetic retinopathy.  

In an August 2001 VA note evaluating the veteran's reports of 
blurred vision and difficulty focusing, the examiner noted 
corrected vision of 20/30 bilaterally, and diagnosed 
refractive error and no diabetic retinopathy. 
 
In July 2003, the veteran testified before a Veterans Law 
Judge sitting at the RO that he had spilled jet fuel in both 
eyes while in service and since then has had sensitivity to 
light and a film on both eyes.  

In a subsequent VA examination in February 2004, the veteran 
was diagnosed with a superficial corneal scar of the left eye 
of unknown etiology, hyperopia and presbyopia.  

The examiner concluded that the veteran's current eye 
conditions were not at least as likely as not to be related 
to his service, and that none of the veteran's current eye 
conditions were secondary to or aggravated by his service-
connected diabetes mellitus.  

In the most recent VA examination in April 2004, the 
following findings were made; corrected visual acuity at 
distance 20/25, -2 right eye and 20/25 -2 left eye; corrected 
visual acuity at near 20/30 bilaterally;  uncorrected visual 
acuity at distance 20/40 bilaterally; and refraction -0.50, 
+0.75, axis 77 right eye and -0.25, +0.25, axis 80 left eye.  

The diagnoses included those of faint corneal scar in the 
left eye (not visually significant); diabetes mellitus with 
no retinopathy both eyes; mild hypertensive retinopathy 
bilaterally; and fuel and hose injury to the left eye by 
history, no residuals noted.  




III.  Analysis

The Board notes that the veteran is service-connected for 
diabetes, which is currently evaluated as 20 percent 
disabling and for hypertension secondary to the service-
connected diabetes, which is currently evaluated at 10 
percent disabling.  

The veteran is now seeking service connection for a chronic 
acquired bilateral eye disorder.  He specifically contends 
that he developed his eye disorder as a result of two eye 
injuries that he sustained in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310 (2005).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is in favor of granting the 
veteran's claim of service connection on a secondary basis.  

In essence, the Board concludes that the veteran's current 
bilateral mild hypertensive retinopathy is proximately due to 
or the result of his service-connected hypertension.  

Although the veteran may sincerely believe that his eye 
disability is related to his prior eye injuries in service 
and he is competent to testify as to the symptoms he is 
experiencing, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and in that respect, his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). 

Upon careful review of the record, the Board notes that the 
medical evidence is consistent in its findings since 1973 
that there were no residuals from the eye injuries sustained 
by the veteran in service, and that none of the veteran's 
current eye disorders were related to his service.  

Accordingly, absent competent evidence to establish the 
presence of current disability that can be attributed to the 
demonstrated injuries to either of the veteran's eyes during 
service, it is the Board's opinion that service connection 
cannot be granted on a direct basis.  

The Board now turns to whether there is a current bilateral 
eye disability that is proximately related to or was caused 
by the veteran's service-connected disabilities.  

In that regard, the Board finds the VA examination conducted 
in April 2005, to be the most probative evidence of record.  

During that examination, the veteran was diagnosed with mild 
bilateral hypertensive retinopathy.  The examiner based his 
diagnoses upon an interview with the veteran, a review of the 
C-file, and a comprehensive physical exam of the patient. 

Accordingly, it is clear to the Board that the veteran does 
have a current bilateral eye disability manifested by 
hypertensive retinopathy for which service connection can be 
granted because his current disability is related to his 
service-connected hypertension.  38 C.F.R. § 3.310 (2005).  



ORDER

Service connection for a claimed chronic acquired bilateral 
eye disorder is granted as secondary to service-connected 
hypertension.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals







 Department of Veterans Affairs


